DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani et al. (US 2016/0358632 A1, “Lakhani”) in view of Belyaev et al. (US 2015/0020106 A1, “Belyaev”).

a display configured to reproduce a video (display monitor, para. 0057); and 
a processor (CPU, para. 0024) configured to: 
acquire a plurality of topics related to content included in a plurality of frames included in the video (a plurality of topics are generated from a video frame and audio, para. 0021, 0054, 0056), 
identify a relation between the plurality of frames based on temporal locations of the plurality of frames in the video and the plurality of topics (video frames associated with determined topics are time-stamped with frame references, para. 0035, 0054), 
classify the plurality of frames to the plurality of topics (para. 0054), 
select at least one frame from among a plurality of frames classified to the at least one topic (topic-indexed video may be used for searching, para. 0093), and 
control the display to display the selected at least one frame (an identified video may be fetched, para. 0094; real-time output, para. 0092).
Lakahani differs from claims 1, 8, 16 in that although it teaches searching for video by topic, para. 0093-0094), it does not disclose: recognize a voice input through the microphone, and match the recognized voice with at least one topic of the plurality of topics.  
Belyaev teaches selecting video content by topic using voice input (para. 0034).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakhani with the above teaching of Belyaev in order to provide convenience to the user.
As to claims 3, 10, Lakhani in view of Belyaev discloses: 
a memory (Lakhani: para. 0025), 
wherein the processor is further configured to, analyze the content in units of frames included in the video and acquire the plurality of topics, and store information about a plurality of 
As to claims 5, 12, Lakhani in view of Belyaev discloses: wherein the processor is further configured to, based on the at least one frame matching with the plurality of topics, store the information about the plurality of starting frames (Lakhani: para. 0054).
Claims 4, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Belyaev, as applied to claims 1, 3, 10 above, and further in view of Crawford (US 9804754 B2).
Lakhani in view of Belyaev differs from claim 4 in that it does not disclose: wherein the processor is further configured to, by using the information stored in the memory, control the display to reproduce the video from a starting frame at which a content for the matched at least one topic starts to be reproduced.
Crawford teaches automatically performing analysis to determine topics discussed, identifying segments based on the determined topics, and providing indicators so that a user may quickly navigate through the recording based on a selected topic (col. 7, lines 16-44; col. 8, lines 11-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lakhani in view of Belyaev with the above teaching of Crawford in order to provide for more efficient playback.
As to claim 15, Lakhani in view of Belyaev and Crawford discloses: wherein the topic comprises a topic included in a speech of a user that is presented to at least one other user (Crawford: audio analysis on an interview video is performed to determine topics discussed, col. 8, lines 9-16), wherein the user voice is detected from the speech of the user (Lakhani: speech recognition, para. 0069-0071), and wherein the at least one frame is displayed to the at least one other user while the speech is presented to the at least one other user (Crawford: evaluator may play back the interview video, col. 8, lines 16-35).
Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Belyaev, as applied to claims 1, 8 above, and further in view of Gelb et al. (US 2012/0016960 A1, “Gelb”).
Lakhani in view of Belyaev differs from claims 6, 13 in that it does not disclose: wherein the processor is configured to determine a control operation that the user wants in the voice, control the motion sensor to recognize a user motion when the voice exists, learn the recognized user motion by matching the user motion with the determined control operation, and based on the learned user motion being recognized, perform the matched control operation.
Gelb teaches storing recognized gestures and/or voice commands learned during operation (para. 0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above feature of Gelb within Lakhani in view of Belyaev in order to provide a more customized and user-friendly presentation control.
Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhani in view of Belyaev, as applied to claims 1, 8 above, and further in view of Chen et al. (US 2016/0343351 A1, “Chen”).
Lakhani in view of Belyaev differs from claims 7, 14 in that it does not disclose: wherein the processor is configured to identify whether a word indicating a frame is included in the recognized voice, and based on identifying that the word is included, control the display to directly display the frame indicated by the identified word without matching, and based on identifying that the word is not included, match the recognized voice with at least one of the acquired plurality of topics.
Chen teaches the use of a voice command to cause a particular frame to be displayed (para. 0061) or displaying a frame which includes a matched topic (para. 0075).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al. (US 2017/0006329 A1) teach recognizing an authorized speaker and the received voice command (para. 0018-0019).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Stella L. Woo/Primary Examiner, Art Unit 2652